ORDER
On March 14, 2014, this Court’s Disciplinary Counsel filed a petition pursuant to Article III, Rule 6(e) of the Supreme Court Rules of Disciplinary Procedure requesting that the court order the respondent Thomas J. Howard, Jr., to file an answer to a disciplinary complaint. Counsel informed this Court that the respondent had failed to answer the complaint despite several requests that he do so.
On March 24, 2014, we entered an order reprimanding the respondent for his failure to answer that complaint and directing him to file his answer within ten days. The order further provided that his failure to do so would result in his suspension from the practice of law. The respondent was served with that order on March 26, 2014. The respondent has failed to file his answer and is in willful defiance of this Court’s order.
Accordingly, it is ordered that the respondent, Thomas J. Howard, Jr., is suspended from engaging in the practice of law in this state, effective immediately, and until further order of this Court.